Citation Nr: 1453655	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-26 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder to include secondary to the right knee disorder.

5.  Entitlement to a rating in excess of 10 percent for a right wrist disability.

6.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from October 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As to the claim for a TDIU, the Board finds that it is raised by the Veteran's testimony at his hearing in which he claimed that his service connected right wrist disability prevented him from working.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In November 2014, the Veteran and his wife testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim of service connection for left ear hearing loss, given the nexus opinion provided by the May 2010 VA examiner as well as the Veteran's and his wife's testimony regarding the appellant's hearing getting worse since that examination, the Board finds that a remand to provide the claimant with another VA examination to ascertain if he has developed hearing loss as defined by VA at 38 C.F.R. § 3.385 (2014) since that time is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to the claim of service connection for a right shoulder disorder, given the Veteran's testimony regarding having ongoing problems with right shoulder pain since the same documented fall in which he injured his know service connected right wrist on active duty as well as testimony that this pain increased to such a degree 15 years ago that for the first time he sought treatment, the Board finds that a remand to obtain an addendum to the June 2010 VA examination is required.  Id.  

As to the claim of service connection for a right knee disorder, given the Veteran's testimony regarding it being caused by the same documented fall in which he injured his know service connected right wrist on active duty as well as the current diagnosis found in the record, the Board finds that a remand to provide the Veteran with a VA examination to obtain a medical opinion as to its relationship, if any, to service is required.  Id.  

As to the claim of service connection for a left knee disorder, given the Veteran's testimony regarding it being caused by his right knee disorder as well as the current diagnosis found in the record, the Board finds that a remand to provide the Veteran with a VA examination to obtain a medical opinion as to its relationship, if any, to his right knee disorder is required.  Id.  

As to the claim for a rating in excess of 10 percent for a right wrist disability, the Veteran testified, in substance, that his adverse symptomatology is worse than at his last VA examination to know include pain, weakness, and loss of grip strength.  Therefore, the Board finds that a remand for a VA examination is needed.  See 38 U.S.C.A. § 5103A(d); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  When readjudicating the claim, the AOJ should be mindful of, among other things, the Veteran's complaints of pain as well as his request for separate orthopedic and neurological ratings for his disability.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Also see Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings). 

As noted above, the Veteran raised a claim for a TDIU at his personal hearing.  See Rice.  However, the Board finds that the TDIU issue is not as yet fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case or an adequate examination to obtain an opinion as to whether a service connected disability prevents him from working.  See 38 U.S.C.A. § 5103A (West 2014).  Therefore, the Board finds that a remand for such development is required.  Id.

As to all the issues on appeal, the Veteran testified that he received all of his treatment at the Brooklyn VA Medical Center prior to moving to New Jersey 13 years ago and since that time he received his treatment at the Brick VA Medical Center.  Therefore, while the appeal is in remand status any outstanding treatment records from both these locations should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Electronically associate with the claims file any of the Veteran's outstanding treatment records from the Brooklyn and Brick VA Medical Centers. 

2.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A which notice also tells him that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of any service-connected disabilities, to include the impact of the conditions on his ability to work.  The notice letter should also request a detailed statement regarding the Veteran's post-service work history as well as all of his education and training.  Provide him a reasonable time to submit this evidence.

3.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the observable symptoms, in-service and post-service, of his left ear hearing loss, right shoulder disability, and bilateral knee disabilities.  Provide him a reasonable time to submit this evidence.

4.  Then schedule the Veteran for an audiological examination.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

(a) Is it at least as likely as not that the Veteran has a diagnosis of hearing loss in his left ear as defined by VA at 38 C.F.R. § 3.385?

The examination report must include a complete rationale for the opinion expressed.  

5.  Then schedule the Veteran for appropriate examinations to determine the origins of his right shoulder disability, right knee disorder, and left knee disorder as well as the current severity of his right wrist disability.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

I.  The Service-Connected Disabilities:

(a)  What are the diagnoses of all of the Veteran's current right shoulder, right knee, and left knee disorders?

(b) As to each right shoulder, right knee, and left knee disorder, is it at least as likely as not that it is related to or had its onset in service, to include the fall in which he injured his know service connected right wrist?

(c)  As to each diagnosed left knee disorder, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's right knee disorder? 

II.  The Rating & TDIU Claims:

(a) The examiner is to identify all right wrist orthopedic pathology found to be present.  The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's right wrist, i.e., the extent of the Veteran's pain-free motion, to specifically include if his pain was not ameliorated by his medication regimen.

(b) In providing the requested opinions regarding range of motion of the right wrist, the examiner must also comment on the Veteran's reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the his right wrist during these flare-ups.

(c) In addition, the examiner should state whether the Veteran's right wrist disability has been productive of any neurological impairment and, if so, the examiner should specifically identify the nerve involved and provide an opinion as to the severity of the adverse neurological symptomatology.  In this regard, if there is no neurological component to the Veteran's service-connected right wrist disability, the examiner must specifically say so. 

(d) The examiner should also state the degree to which Veteran's service-connected right wrist disability limits employment to include imposes restrictions on lifting, carrying, etc.

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel, such a pain and lost motion, even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then adjudicate the appeal.  As to the claim for a higher rating for a right wrist disability, the readjudication should consider the Veteran's pain as well as whether it meets the criteria for separate compensable ratings for orthopedic and neurological disabilities.  See DeLuca; Esteban.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations, including those governing rating neurological disabilities as well as a TDIU, and citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

